FLORIDA SUPREME COURT

                   NOTICE OF CORRECTION


                                                        DATE: March 16, 2017


CASE OF: CITY OF LARGO, FLORIDA V. AHF-BAY FUND, LLC.

DOCKET NO.: SC15-1261              OPINION FILED: March 2, 2017


                    ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

•    On page 12 in the last sentence before the Conclusion heading, the word
     “not” was added before the word “violate.”




SIGNED: OPINION CLERK


The corrected hard copy will follow by mail.